Title: From Benjamin Franklin to Jane Mecom, 13 April 1772
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, April 13. 1772
I received your kind Letter by Mrs. Wright, and shall do her all the Service in my Power. I think I wrote to you by Cousin Josiah, who sailed in Acworth last Week, and I hope will get safe home to his Friends. I continue well, and purpose returning this Summer, God willing, and then may hope next Year for the Pleasure of seeing you, as 1773 is my Period for visiting Boston, having left it in 1723, and visited it in 1733, 43, 53, and 63. My Love to your Daughter, and best Wishes of Health and Happiness to you and all you love, from Your affectionate Brother
B Franklin
